Pine, J. P. (dissenting).
I respectfully dissent and vote to reverse. There is no inherent inconsistency or repugnancy between section B (2) (g) and (5) (b) (10) of the endorsement to the insurance policy issued to plaintiff by defendant. The former specifically provides coverage for loss from accidental damage to the electrical apparatus used exclusively to provide power to plaintiff. The latter excludes coverage for loss result*1001ing from lack of power generally. It is undisputed that the ice storm that gave rise to plaintiff’s claim did not damage any apparatus serving plaintiff’s plant solely. Thus, the loss was excluded pursuant to section B (5) (b) (10). (Appeal from Judgment of Supreme Court, Monroe County, Calvaruso, J.— Summary Judgment.) Present—Pine, J. P., Balio, Doerr and Boehm, JJ.